DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  claim 1 recites “and sending the time-stamped digitized movement vectors to at least one of the app on the mobile device and the remote server” but later states “receiving, by the app on the mobile device, a plurality of fiduciary markers from the remote server, the plurality of fiduciary markers being detected from or derived using the time-stamped digitized movement vectors”. Here, the first limitation appears to suggest that the vectors are not required to be sent to a remote server. However, the second limitations appears to require the time-stamped digitized movement vectors to be sent to the remote server or at least be accessed by the remote server. The preferred language would be “sending the time-stamped digitized movement vectors to the app on the mobile device and the remote server” or “sending the time-stamped digitized movement vectors to the remote server”. 
Claim 5 recites “at last” in line 2, which should be changed to “at least”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Inertial Measurement Unit (IMU) in claim 2. The Examiner has looked to the specification in paragraphs 0036 which recites “the IMU of the tri-axial accelerometer”. Therefore, the IMU is understood to be part of the tri-axial accelerometer to provide measuring the accelerometer data.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the app” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the mobile device” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the remote server” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-9 are rejected for depending on rejected claim 1. 
Claim 2 recites the limitation “providing is carried out”; it is unclear and indefinite what “providing” is and what this limitation intends to claim.
Claim 2 recites the limitation “over a computer network” in line 7; it is unclear and indefinite whether this is the same computer network of claim 1 or not. 
Claim 3 recites the limitation “sent time-stamped digitized movement vectors” in line 2; it is unclear and indefinite whether this is the same as the “time-stamped digitalized movement vectors” of claim 1 or not. 
Claim 4 recites the limitation “plurality of fiduciary markers” in lines 2-3; it is unclear and indefinite whether this is the same as “a plurality of fiduciary markers” detected from or derived in claim 1 or not. 
Claim 5 recites the limitation “a display of the generated heart performance index”; it is unclear whether this is directed towards a “display for generating heart performance index” or “displaying the generated heart performance index”. 
Claim 7 recites the limitations “ms”, “g” and “mg” which have not been previously defined. For purposes of examination, “ms” is understood to be “millisecond”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20190365263 granted to Raj et al. (hereinafter “Raj”).
Regarding claim 1, Raj discloses a computer-implemented method (abstract, para 0011, claim 21), comprising: providing a wireless tri-axial seismocardiography (SCG) device configured to measure and time-stamp movements of a user's chest caused by the user's heart beats (para 0023 “the wearable sensor devices 110, 112, 114, and 116 may also function as a heartbeat sensor that can, for example, obtain an electro-cardiogram (ECG) signal, a seismocardiogram (SCG) waveform”, para 0027 “The acoustic data from the wearable sensor devices 110, 112, 114, and 116 representative of heart activity and, optionally, the data from the ECG sensor representative of the heartbeat signal can be uploaded to a cloud storage server 140 periodically (e.g., in time-stamped blocks)”); positioning the SCG device on the user's chest in a predetermined orientation and initiating a test (para 0024 “the wearable sensor device 110 is preferably positioned on the chest”); using the positioned SCG device, detecting, sampling, digitizing and time-stamping movement vectors of the user's chest over a predetermined period of time in each of x, y and z directions (paras 0029 “wearable sensor device 200 such as sensor devices 11, 112, 114 and 116”, para 0038 “he accelerometer 205 within the wearable device 200 can include a 3-axis accelerometer that generates acceleration information with respect to the x-axis, the y-axis, and the z-axis of the accelerometer based on the acceleration experienced by the wearable device 200”); storing the time-stamped digitized movement vectors in a memory of the SCG device and sending the time-stamped digitized movement vectors to at least one of the app on the mobile device and the remote server over a computer network (para 0027 “the data from the ECG sensor representative of the heartbeat signal can be uploaded to a cloud storage server 140 periodically (e.g., in time-stamped blocks) … analyzed by applications running on one or more cloud application servers 142 from the sensor devices directly or via the user device 130.”); receiving, by the app on the mobile device, a plurality of fiduciary markers from the remote server, the plurality of fiduciary markers being detected from or derived using the time-stamped digitized movement vectors in each of x, y and z directions (para 0027 “analyzed by applications running on one or more cloud application servers 142 from the sensor devices directly or via the user device 130.”, and para 0028 “the user device 130 can include software that processes the sensed data in order to determine the occurrence and characterization of conditions such as abnormal heart operation, respiratory abnormalities, digestive abnormalities, etc.”); and generating a report on the mobile device using at least some of the plurality of fiduciary markers, the report including an indication of the health of the user's heart (para 0027 “The user can access the data, the analysis applications or the output of the applications by accessing the cloud server 142, such as through a website.”).  

Regarding claim 2, Raj discloses the computer-implemented method of claim 1, wherein providing is carried out with the SCG device comprising a housing comprising a skin contact surface configured to contact skin of the user's chest and an outer surface disposed away from and facing away from the skin contact surface (fig. 1), a printed circuit board (PCB) disposed in the housing (para 0047) and configured to support and interconnect a processor (para 0031 “processor”), a three-axis accelerometer (para 0030, 0038) module comprising an Inertial Measurement Unit (IMU) (para 0038), a communication module configured to communicate with the app on the mobile device and with the remote server over a computer network (Fig. 1, paras 0026-0027 “application running…”), a power source, a time base and the memory (para 0031 “power source 209…memory 203”, para 0027 “time-stamped”).  

Regarding claim 3, Raj discloses the computer-implemented method of claim 1, further comprising the remote server generating (para 0027 cloud storage server), from the sent time-stamped digitized movement vectors (para 0027 “The acoustic data from the wearable sensor devices 110, 112, 114, and 116 representative of heart activity and, optionally, the data from the ECG sensor representative of the heartbeat signal can be uploaded to a cloud storage server 140 periodically (e.g., in time-stamped blocks)”), a heart performance index configured to provide an indication of health and fitness of the user's heart and sending the generated heart performance index to the mobile device for display to the user (para 0028 “he user device 130 can include software that processes the sensed data in order to determine the occurrence and characterization of conditions such as abnormal heart operation”).  

Regarding claim 4, Raj discloses the computer-implemented method of claim 1, further comprising the remote server analyzing the time-stamped digitized movement vectors and identifying a plurality of fiduciary markers therein (para 0027 “The acoustic data from the wearable sensor devices 110, 112, 114, and 116 representative of heart activity and, optionally, the data from the ECG sensor representative of the heartbeat signal can be uploaded to a cloud storage server 140 periodically (e.g., in time-stamped blocks)”), the fiduciary markers including at least some of: atrial systole (AS); mitral valve closure (MVC); aortic valve opening (AVO); isovolumic contraction (IC); rapid ejection period (REP); aortic valve closure (AVC); mitral valve opening (MVO), and early diastole (E wave or rapid filling) (para 0049 “detection of valves opening and closing”).  


Regarding claim 7, Raj discloses the computer-implemented method of claim 1, further comprising configuring the SCG device to sample and digitize the movement vectors of the user's chest in each of x, y and z directions (para 0038 “a 3-axis accelerometer that generates acceleration information with respect to the x-axis, the y-axis, and the z-axis of the accelerometer based on the acceleration experienced by the wearable device 200”) at least as often as every 2 ms (para 0027 “periodically or continuously”) within a range of at least +/-2g at an acceleration resolution of 0.25mg or smaller (fig. 3).  

Regarding claim 8, Raj discloses the computer-implemented method of claim 1, further comprising the remote server determining, from the time-stamped digitized movement vectors, a rate and manner with which the user's heart twists and untwists across the x, y and z axes over time (para 0027-0028, data regarding heart acitivty, para 0038 “a 3-axis accelerometer that generates acceleration information with respect to the x-axis, the y-axis, and the z-axis of the accelerometer based on the acceleration experienced by the wearable device 200”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20190365263 granted to Raj et al. (hereinafter “Raj”) in view of US Pat Pub No. 20140221859 granted to Albert. 
Regarding claim 5, Raj discloses the computer-implemented method of claim 4, Raj discloses generation of a heart performance index therefrom and a display of the generated heart performance index on the app of the mobile device (fig. 1, display of the “smart device or hub such as a user device 130”) further comprising the remote server (fig. 1) but fails to disclose calculating, from the identified fiduciary markers, at l[e]ast one of isovolumic contraction time (IVCT), isovolumic relaxation time (IVRT), systolic ejection period and diastolic period.  
Albert teaches a similar system and device for monitoring cardiac performance using a smartphone. The system and method includes analyzing the SCG data to determine the index of cardiac function (para 0027) by analyzing isovolumetric contraction time (ICT) and isovolumetric relaxation time (IRT) and other cardiac characteristics that may be used to estimate cardiac fitness (para 0085). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Raj to provide the cardiac characteristics of Albert to provide the predictable result of estimating the patients cardiac fitness. 


Regarding claim 6, Raj as modified by Albert renders the computer-implemented method of claim 5 obvious as recited hereinabove, Raj discloses the remote server consecutive tests and to providing therefrom indicators of changes in the efficiency of the user's heart for display on the app of the mobile device (para 0027-0028); Albert teaches further comprising the calculating changes to at least some of IVCT, IVRT, systolic ejection period and diastolic period over (para 0027, 0085).  

Regarding claim 9, Raj discloses the computer-implemented method of claim 1, further comprising the remote server to identifying, from the time-stamped digitized movement vectors (para 0027), but fails to disclose sharp changes in direction during isovolumic contraction time (IVCT) and isovolumic relaxation time (IVRT) as indicators of mitral or aortic insufficiency or stenosis.  
Albert teaches a similar system and device for monitoring cardiac performance using a smartphone. The system and method includes analyzing the SCG data to determine the index of cardiac function (para 0027). Analyzing the SCG to determine an index of cardiac function may comprise identifying two or more characteristic regions of the SCG from the regions consisting of: mitral valve closure, isovolumetric contraction, aortic valve opening, rapid ejection, aortic valve closure, mitral valve opening, and rapid filling (para 0037) and by analyzing various cardiac characteristics that may be used to estimate cardiac fitness (para 0085). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Raj to provide the cardiac characteristics of Albert to provide the predictable result of estimating the patients cardiac fitness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat Pub No. 20220296173 granted to Schmidt; 20130109989 granted to Busse et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792